COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00246-CR


TENISHA LATRICE REYNOLDS                                                APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                      ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                      ------------

                         MEMORANDUM OPINION1

                                       ----------

      Pursuant to a plea bargain, the trial court convicted Appellant Tenisha

Latrice Reynolds upon her plea of guilty to the state jail felony of prostitution with

three or more prior convictions and sentenced her to seven months’

confinement.2 Appellant filed a timely notice of appeal.



      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 43.02(c) (West 2011).
      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal and that Appellant has waived the right of

appeal. Accordingly, we informed Appellant by letter on June 24, 2011, that this

case was subject to dismissal unless she or any party showed grounds for

continuing the appeal on or before July 5, 2011.3         We have received no

response.

      Accordingly, we dismiss this appeal,4 and we deny Appellant’s counsel’s

motion to withdraw.



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 28, 2011




      3
       See Tex. R. App. P. 25.2(a)(2), (d).
      4
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2